Case 1:18-bk-14408       Doc 186    Filed 09/21/20 Entered 09/21/20 16:23:45           Desc Main
                                   Document      Page 1 of 6


                           UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF OHIO
                            WESTERN DIVISION AT CINCINNATI

 In re:                                )
                                       )                     Chapter 11
 Flipdaddy’s LLC                       )                     Case No. 1-18-bk-14408
                                       )
               Reorganized Debtor      )                     Hon. Jeffery P. Hopkins
 _____________________________________ )                     Chief U.S. Bankruptcy Judge


                      MOTION OF THE UNITED STATES TRUSTEE
                    TO DISMISS CASE AND MEMORANDUM OF LAW

          Andrew R. Vara, the United States Trustee for Region 3 and 9, hereby request this
 Honorable Court for an order dismissing the above entitled Chapter 11 case under 11 U.S.C. §
 1112(b). The Debtor is delinquent in filing post-confirmation reports..

 Dated: September 21, 2020                                   ANDREW R. VARA
                                                             United States Trustee
                                                             Region 3 and 9


                                                     By:     /s/ Monica V. Kindt
                                                             Monica V. Kindt (0073085)
                                                             Assistant United States Trustee
                                                             United States Department of Justice
                                                             Office of U.S. Trustee
                                                             J.W. Peck Federal Building
                                                             550 Main Street Room 4-812
                                                             Cincinnati, Ohio 45202
                                                             Telephone: (513) 684-6988 ext. 226
                                                             Facsimile: (513) 684-6994
                                                             Email: monica.kindt@usdoj.gov




                                                 1
Case 1:18-bk-14408            Doc 186     Filed 09/21/20 Entered 09/21/20 16:23:45                   Desc Main
                                         Document      Page 2 of 6



                                        MEMORANDUM OF LAW
                                              INTRODUCTION
           The United States Trustee's request for conversion or dismissal of this Chapter 11 case is

 made pursuant to the supervisory duties of the United States Trustee as set forth in 28 U.S.C.

 § 586(a)(3), and the Court's authority to convert or dismiss a Chapter 11 case for “cause” under 11

 U.S.C. § 1112(b). 1 The Debtor is delinquent in filing post-confirmation reports.



                                           SUMMARY OF FACTS
           This case was filed on December 6, 2018. The Debtor confirmed a plan of reorganization

 on August 15, 2019. (Doc. #171).            Debtor has outstanding UST quarterly fees of $32,377.65,

 which currently remain unpaid despite numerous requests by the U.S. Trustee directed to counsel.

 In addition, the Debtor has not filed the Quarterly Post-Confirmation report for the period ending

 June 30, 2020. The U.S. Trustee is currently unable to determine if the Debtor is operating or

 closed.


                     CAUSE EXISTS TO CONVERT OR DISMISS THIS CASE
           In order to avoid abuse, 11 U.S.C. § 1112(b)(1) permits a bankruptcy court to dismiss or

 convert a case for “cause” when it is in the best interests of creditors and the estate. Section

 1112(b)(4)(E) of the Bankruptcy Code permits a bankruptcy court to dismiss or convert a case

 for “failure to comply with an order of the court.” And, § 1112(b)(4)(F) provides that a court

 may convert or dismiss a case for the “unexcused failure to satisfy timely any filing or reporting


    1
        11 U.S.C. § 1112(b)(1) states in part as follows:

 On request of a party in interest, and after notice and hearing, absent unusual circumstances specifically
 identified by the court that establish that the requested conversion or dismissal is not in the best interests of
 creditors and the estate, the court shall convert a case under this chapter to a case under chapter 7 or dismiss
 a case under this chapter, whichever is in the best interests of creditors and the estate, if the movant
 establishes cause.

                                                            2
Case 1:18-bk-14408            Doc 186       Filed 09/21/20 Entered 09/21/20 16:23:45                      Desc Main
                                           Document      Page 3 of 6



 requirement established by this title. . . .” In addition, § 1112(b)(4)(H) provides that a court may

 convert or dismiss a case for the “failure timely to provide information . . . reasonably requested

 by the United States Trustee. . . .” Finally, § 1112(b)(4)(M) provides that a court may convert or

 dismiss a case for the “inability to effectuate substantial consummation of a confirmed plan.” 1


          Chapter 11 debtors-in-possession and trustees are required to prepare operating reports

 and calculate the U.S. Trustee’s fees to be paid pursuant to 28 U.S.C. § 1930(a)(6). Fed. R.

 Bankr. P. 2015(a)(5). A debtor is a fiduciary of the bankruptcy estate who cannot engage in

 conduct prejudicial to those whose interests they are required by law to protect. See Trident

 Associates Ltd. P’ship v. Metro. Life Ins. Co. (In re Trident Associates Ltd. P’ship), 52 F.3d 127,

 131-32 (6th Cir 1995); United States v. Aldrich (In re Rigden), 795 F.2d 727 (9th Cir. 1986). As

 part of this obligation, a debtor must file all required financial reports and comply with the other

 requirements of the U.S. Trustee. Without such compliance, it is impossible for the U.S. Trustee

 to determine whether, for example, a debtor is violating its fiduciary duties with respect to

 payments under the confirmed plan.


          The failure of a debtor to so comply constitutes sufficient “cause” to dismiss or convert a

 bankruptcy proceeding because such failure is a violation of a debtor's fiduciary duties under 11

 U.S.C. § 1112(b). See, e.g., Johnston v Jem Dev. Co. (In re Johnston), 149 B.R. 158, 162 (9th

 Cir. B.A.P. 1992) (sufficient grounds for dismissal or conversion of a case is the erosion of the

 position of the creditors and the fact that creditors were not likely to be satisfied if the case

 remained in Chapter 11); Matter of 3868-70 White Plains Road, Inc., 28 B.R. 515, 519 (Bankr.

 S.D.N.Y. 1983) (debtor's failure to submit U.S. Trustee compliance is bad faith); In re Cohoes


 1
  Section 1112(b)(4) enumerates sixteen situations, each independently sufficient to dismiss a case. This list is not
 exclusive.

                                                           3
Case 1:18-bk-14408            Doc 186       Filed 09/21/20 Entered 09/21/20 16:23:45                       Desc Main
                                           Document      Page 4 of 6



 Indus. Terminal, Inc., 65 B.R. 918, 921 (Bankr. S.D.N.Y. 1986); Paccar Fin. Corp. v. Pappas

 (In re Pappas), 17 B.R. 662 (Bankr. D. Mass. 1982). Thus, it is well established that debtors who

 fail to perform their functions may not utilize Chapter 11 to prolong control over their estate

 when there is no benefit to the public or creditors. In re Hi-Toc Dev. Corp., 159 B.R. 691, 693

 (S.D.N.Y. 1993).


          In this case, the Debtor is delinquent in filing post-confirmation reports. Therefore,

 because the Debtor has an “unexcused failure” to timely file the reports, cause exists to dismiss

 or convert this case under 11 U.S.C. §§ 1112(b)(4)(E), (F), and (H).


          Moreover, the lack of reports indicates that the Debtor has failed to prosecute this case.

 Accordingly, cause exists to convert or dismiss this case for the Debtors’ “inability to effectuate

 substantial consummation of a confirmed plan” under 11 U.S.C. § 1112(b)(4)(M).


          “Neither the court nor creditors should have to coerce or implore a debtor into fulfilling

 the obligations imposed upon it.” Matter of Berryhill, 127 B.R. 427, 433 (Bankr. N.D. Ill.

 1991). Remaining in Chapter 11 is a privilege which carries with it concomitant responsibilities

 which include timely compliance with the U.S. Bankruptcy Code and the U.S. Trustee

 Guidelines. The Debtors cannot be permitted to enjoy the benefits of bankruptcy protection

 without complying with the requirements of the Bankruptcy Code or the U.S. Trustee

 Guidelines. 2




 2
   If the Debtor brings all outstanding issues current prior to a hearing on this Motion, the U.S. Trustee requests that
 this court enter a case management order setting forth firm deadlines for the filing of a motion for a final decree, as
 well as a provision that, should the Debtor ever become delinquent more than one quarter in filing post-confirmation
 reports or paying fees again, the U.S. Trustee can file an Affidavit with the Court regarding noncompliance with the
 Court order and upload a proposed order dismissing the case without further notice or a hearing on the matter.

                                                           4
Case 1:18-bk-14408       Doc 186     Filed 09/21/20 Entered 09/21/20 16:23:45             Desc Main
                                    Document      Page 5 of 6




                                          CONCLUSION


        The U.S. Trustee has demonstrated that sufficient cause exits to dismiss this case under 11

 U.S.C. § 1112(b). Debtor has been enjoying the benefits of bankruptcy protection without

 complying with all of the requirements of the Bankruptcy Code or the U.S. Trustee Guidelines.

        WHEREFORE, based upon the above, the United States Trustee respectfully requests that

 this court grant the United States Trustee's motion to dismiss this case, grant judgment in favor of

 the United States Trustee for any unpaid quarterly fees, and order such other and further relief as

 it deems appropriate under the circumstances.


 Dated: September 21, 2020                                    Andrew R. Vara
                                                              United States Trustee
                                                              Region 3 and 9

                                               By:            /s/ Monica V. Kindt
                                                              Monica V. Kindt (0073085)
                                                              Assistant United States Trustee
                                                              United States Department of Justice
                                                              Office of U.S. Trustee
                                                              J.W. Peck Federal Building
                                                              550 Main Street Room 4-812
                                                              Cincinnati, Ohio 45202
                                                              Telephone: (513) 684-6988 ext. 226
                                                              Facsimile: (513) 684-6994
                                                              Email: monica.kindt@usdoj.gov




                                                  5
Case 1:18-bk-14408       Doc 186    Filed 09/21/20 Entered 09/21/20 16:23:45            Desc Main
                                   Document      Page 6 of 6




                                 CERTIFICATE OF SERVICE

         I hereby certify that on September 21, 2020, a copy of the foregoing MOTION OF
 UNITED STATES TRUSTEE TO DISMISS CASE AND MEMORANDUM OF LAW was
 served on the following registered ECF participants, electronically through the court’s ECF System
 at the e-mail address registered with the Court:

        Steven Diller, ESQ.

        and on the following by ordinary U.S. Mail addressed to:

        Steven Diller
        124 East Main Street
        Van Wert, Ohio 45891

        Flipdaddy’s LLC
        7453 Wooster Pike
        Cincinnati, Ohio 45227
                                                  /s/ Monica V. Kindt
                                                  Monica V. Kindt
                                                  Assistant United States Trustee
                                                  United States Department of Justice
                                                  Office of U.S. Trustee
                                                  J.W. Peck Federal Building
                                                  550 Main Street Room 4-812
                                                  Cincinnati, Ohio 45202
                                                  Telephone: (513) 684-6988 ext. 226
                                                  Facsimile: (513) 684-6994
                                                  Email: monica.kindt@usdoj.gov




                                                 6
